Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “said contact temperature sensor,” however it is unclear what it is referring to. Previously, claim 27 recites the limitation “chosen to be of the type of said main sensor, and a contact temperature sensor,” so it is unclear if the “said contact temperature sensor” referred to is meant to be from one of the options above or a separate contact temperature sensor. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Bonnin (US7254319) in view of Weber (US10708980).
Regarding claim 16, Bonnin teaches a heating device comprising a generator of infrared radiation (Col. 4 lines 35-40 having  first and the second radiation member 202 and 203) , wherein said generator comprises a plurality of sources of infrared radiation which have an elongated shape structure (Col. 4 lines 35-40 first and the second radiation member 202 and 203, Fig. 2b a radiation member 202 in the form of a halogen tube) , said sources being arranged parallel to each other within said compartment with longitudinally symmetrical distribution (first and the second radiation member 202 and 203 Fig. 2a shown parallel to each other), a first central one of said sources being interposed between respective lateral sources arranged closer to said transparent wall with respect to said central source (Col. 7 lines 30-35 vary the respective positions of the radiation members 202, 203, and 401 Fig. 4 A), on the opposite side with respect to said transparent wall said compartment being delimited by a curved and convex reflective wall, longitudinally symmetrical (Col. 7 lines 25-30external reflector 201, Fig. 4 A longitudinally symmetrical), for conveying the infrared radiation delivered by said sources to an outside area adjacent to said transparent wall and the localized heating of an object, arranged in said outside area (Col. 1 lines 5-10 to emit radiation for other objects) but is silent on at least one shell which defines internally a compartment said compartment being delimited at least by a wall that is transparent to infrared radiation for delivering infrared radiation to the outside.
However, Weber teaches at least one shell which defines internally a compartment (Col. 7 lines 62-66 The radiator module 200 includes a module housing 201 made of stainless steel, in which four infrared radiators 202 a, 202 b, 202 c, 202 d and three cladding tubes 203 a, 203 b, 203 c are arranged) said compartment being delimited at least by a wall that is transparent to infrared radiation for delivering infrared radiation to the outside (Col. 7 lines 62-66  a front side with an exit opening 206 for infrared radiation).
Bonnin and Weber are considered to be analogous to the claimed invention because they are in the same field of heating devices. It would have been obvious to have modified Bonnin to incorporate the teachings of Weber to have a compartment with a transparent end as it is known in the art to include a rear space that is bordered by the infrared radiators on one side and the reflector on the other side (Weber Col. 1 lines 50-55).
Regarding claim 17, Bonnin and Weber teach the heating device according to claim 16, and Bonnin teaches wherein said generator comprises a first central source and a pair of lateral sources, which are arranged closer to said transparent wall (Col. 7 lines 30-35 it is advantageous to vary the respective positions of the radiation members 202, 203, and 401 Fig. 4 A).
Regarding claim 18, Bonnin and Weber teach the heating device according to claim 16, but Bonnin is silent on wherein said generator comprises a first central source, and a pair of lateral sources which are arranged closer to said transparent wall and are interposed between a second pair of said lateral sources, which are closer to said transparent wall.
However, Weber teaches wherein said generator comprises a first central source, and a pair of lateral sources which are arranged closer to said transparent wall and are interposed between a second pair of said lateral sources, which are closer to said transparent wall (Col. 6 lines 55-65 Three structurally identical infrared radiators 353 a, 353 b, 353 c and two structurally identical cladding tubes 354 a, 354 b are arranged appropriately in a radiator plane 37).
It would have been obvious to have modified Bonnin to incorporate the teachings of Weber to have a generator have a central source between a pair of lateral sources as it is known in the art to include a rear space that is bordered by the infrared radiators (Weber Col. 1 lines 50-55).
Regarding claim 19, Bonnin and Weber teach the heating device according to claim 16, and Bonnin teaches wherein each one of said sources is a quartz halogen lamp (Col. 3 lines 60-66 radiation member 202 in the form of a halogen tube).
 Claims 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnin (US7254319) and Weber (US10708980) as applied to claim 16 above, and further in view of Nelson (US20070299558).
Regarding claim 20, Bonnin and Weber teach the heating device according to claim 16, but are silent on further comprising at least one apparatus for measuring the temperature, provided with at least one main sensor, for the measurement instant by instant of a temperature value assumed by the object to be heated, when it is arranged at said outside area adjacent to said transparent wall, said apparatus being controlled by an electronic unit for the control and management of the power delivered by said sources.
However, Nelson teaches further comprising at least one apparatus for measuring the temperature, provided with at least one main sensor ([0032] a temperature sensor 53 and a laser sighting system 55.), for the measurement instant by instant of a temperature value assumed by the object to be heated, when it is arranged at said outside area adjacent to said transparent wall ([0032] the temperature sensor 53 may include an optical pyrometer configured to sense the surface temperature of the target object 14), said apparatus being controlled by an electronic unit for the control and management of the power delivered by said sources ([0026] computer system 30).
Bonnin, Weber, and Nelson are considered to be analogous to the claimed invention because they are in the same field of heating devices. It would have been obvious to have modified Bonnin and Weber to incorporate the teachings of Nelson to have a temperature sensor adjacent to the transparent area along with a control unit in order to provide temperature feedback to enable closed loop control (Nelson [0032]).
Regarding claim 23, Bonnin, Weber, and Nelson teach the heating device according to claim 20, but Bonnin and Weber are silent on wherein said main sensor is facing a short side of said transparent wall, having an elongated rectangular shape.
Nelson teaches 	main sensor is facing a short side of said transparent wall, having an elongated rectangular shape ([0032] temperature sensor 53 Fig. 6 shown to be rectangular).
It would have been obvious to have modified Bonnin and Weber to incorporate the teachings of Nelson to have a temperature sensor of a rectangular shape in order to provide temperature feedback to enable closed loop control (Nelson [0032]).
Regarding claim 25, Bonnin, Weber, and Nelson teach the heating device according to claim 242, but Bonnin and Weber are silent on wherein said apparatus comprises an auxiliary temperature sensor, for the measurement instant by instant of the temperature value inside said duct, and an optimal appraisal of the temperature value of the object to be heated, which corresponds to the reading taken by said main sensor minus the contribution deriving from the real temperature of said duct, measured by said auxiliary sensor.
Nelson teaches wherein said apparatus comprises an auxiliary temperature sensor, for the measurement instant by instant of the temperature value inside said duct (Fig. 15 [0061]electrical/communication cables 121 disposed in one or more passages 123, temperature sensor 53 positioned at the end of the passage taken to be the inclined duct), and an optimal appraisal of the temperature value of the object to be heated, which corresponds to the reading taken by said main sensor minus the contribution deriving from the real temperature of said duct, measured by said auxiliary sensor ([0034] control system 58 optimally cured target object).
It would have been obvious to have modified Bonnin and Weber to incorporate the teachings of Nelson to have a sensor to read the temperature inside the duct and find an optimal value in order to ensure the desired material is efficiently and optimally cured (Nelson [0034]).

Claims 21, 22, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnin (US7254319), Weber (US10708980), and Nelson (US20070299558) as applied to claim 20 above, and further in view of Baer (DE 10051169) with citations made to attached machine translations.
Regarding claim 21, Bonnin, Weber, and Nelson teach the heating device according to claim 20 but Bonin and Weber are silent on wherein said electronic unit comprises instructions to selectively execute a manual mode, corresponding to a constant power output, according to a value chosen by a user, an automatic mode, in which the power value delivered is controlled as a function of a maximum temperature value, chosen by the user, for the object to be heated,
Nelson teaches wherein said electronic unit comprises instructions to selectively execute a manual mode, corresponding to a constant power output [0038] constant heating profile).
It would have been obvious to have modified Bonnin and Weber to incorporate the teachings of Nelson to select a constant power output in order to adjust heating for  desired curing time and material characteristics to be achieved by the curing cycle (Nelson [0038]).
Baer teaches according to a value chosen by a user, an automatic mode, in which the power value delivered is controlled as a function of a maximum temperature value, chosen by the user, for the object to be heated ([0036] user sets a predetermined suitable processing temperature for processing a surface layer 337 on a processing object 339 in the preferred application), and a variable temperature mode, composed of a plurality of steps of pre-configurable duration, each one of said steps operating according to respective and pre-configurable maximum temperature values for the object to be heated ([0017] predetermined temperature or radiation flux density identified on the processing object records).
Bonnin, Weber, Nelson, and Baer are considered to be analogous to the claimed invention because they are in the same field of heating devices. It would have been obvious to have modified Bonnin, Weber, and Nelson to incorporate the teachings of Baer to have the user choose a value based on the processing of the object and also have an option to choose a mode based on predetermine information in order to provide a high quality device in which power is controlled manually or semi automatically (Baer [0017]).
Regarding claim 22, Bonnin, Weber, and Nelson teach the heating device according to claim 20, but are silent on wherein said main sensor is a pyrometer, directed toward said outside area adjacent to said transparent wall, for the measurement without contact of the temperature value assumed by the object to be heated ([0034] pyrometer element 327).
It would have been obvious to have modified Bonnin, Weber, and Nelson to incorporate the teachings of Baer to have a pyrometer element in order to measure the surface temperature of the object to be processed ([0016]).
Regarding claim 24, Bonnin, Weber, Nelson, and Baer teach the heating device according to claim 22, but Bonnin, Weber, and Baer are silent on wherein said pyrometer is accommodated in an inclined duct, facing said outside area with a mouth thereof, said pyrometer being spaced apart from said mouth.
However, Nelson teaches pyrometer is accommodated in an inclined duct, facing said outside area with a mouth thereof, said pyrometer being spaced apart from said mouth (Fig. 15 [0061] electrical/communication cables 121 disposed in one or more passages 123, temperature sensor 53 positioned at the end of the passage taken to be the inclined duct).
It would have been obvious to have modified Bonnin, Weber, and Baer to incorporate the teachings of Nelson to have a pyrometer in a duct in order to let cooling airflow also may be directed toward sensors and other components disposed on the heating device (Nelson [0030]).
Regarding claim 28, Bonnin and Weber teach the heating device according to claim 16, but are silent on further comprising a first cooling circuit using water and a second cooling circuit using air for said shell or for said sources.
Nelson teaches a second cooling circuit using air for said shell or for said sources ([0061] one or more passages 123, [0030] for cooling airflow).
It would have been obvious to have modified Bonnin and Weber to incorporate the teachings of Nelson to have a cooling circuit using air in order to have cooling airflow directed toward sensors and other components disposed on the heating device (Nelson [0030]).
Baer teaches further comprising a first cooling circuit using water ([0029] a cooling water hose 210).
It would have been obvious to have modified Bonnin, Weber, and Nelson to incorporate the teachings of Baer to have a cooling circuit using water in order to ensure reliable operation and safe handling of the irradiation device despite the high irradiation power ([0010]).


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnin (US7254319), Weber (US10708980), and Nelson (US20070299558) as applied to claim 20 above, and further in view of Sugiyama (JP5538050).with citations made to attached machine translations.
Regarding claim 26, Regarding claim 22, Bonnin, Weber, and Nelson teach the heating device according to claim 20, but are silent on further comprising means of calibration of said measurement apparatus, for an optimal calibration of said apparatus as a function at least of a color and/or of a surface finish of the specific object in each instance to be heated.
However, Sugiyama teaches further comprising means of calibration of said measurement apparatus, for an optimal calibration of said apparatus as a function at least of a color and/or of a surface finish of the specific object in each instance to be heated ([0028] a calibration substrate).
Bonnin, Weber, Nelson, and Sugiyama are considered to be analogous to the claimed invention because they are in the same field of heating devices. It would have been obvious to have modified Bonnin, Weber, and Nelson to incorporate the teachings of Sugiyama to have a means for calibration in order to have a means to obtain a temperature distribution of the substrate (Sugiyama [0028]).
Regarding claim 27, Regarding claim 22, Bonnin, Weber, Nelson, and Sugiyama teach the heating device according to claim 20, but Bonnin and Weber on silent on wherein said means of calibration comprise a box-like body which accommodates a calibration sensor, constituted by an additional pyrometer, chosen to be of the type of said main sensor, and a contact temperature sensor said calibration sensor and said contact temperature sensor being previously arrangeable on the object to be heated for a twofold measurement of the temperature and the calculation of the emissivity coefficient of the specific object in each instance to be heated.
Nelson teaches an additional pyrometer, chosen to be of the type of said main sensor, and a contact temperature sensor ([0032] a temperature sensor 53 being a pyrometer). 
It would have been obvious to have modified Bonnin and Weber to incorporate the teachings of Nelson to have a temperature sensor be a pyrometer as the main sensor in order to provide temperature feedback to enable closed loop control (Nelson [0032]).
Sugiyama teaches wherein said means of calibration comprise a box-like body which accommodates a calibration sensor ([0028] a calibration substrate in which a plurality of temperature sensors are embedded,  Fig. 1 element 2), said calibration sensor and said contact temperature sensor being previously arrangeable on the object to be heated for a twofold measurement of the temperature and the calculation of the emissivity coefficient of the specific object in each instance to be heated ([0028] calibration substrate having temperature sensors for a second measurement of temperature, in relation to the contact sensor).
It would have been obvious to have modified Bonnin, Weber, and Nelson to incorporate the teachings of Sugiyama to have a calibration sensor able to provide two fold temperature measurement when provided with a main sensor in order to obtain a temperature distribution of the substrate (Sugiyama [0034]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnin (US7254319) and Weber (US10708980) as applied to claim 16 above, and further in view of Verhagen (US 20160014850).
Regarding claim 29, Bonnin and Weber teach the heating device according to claim 16, but are silent further comprising an inverter for powering said sources with direct current of variable intensity.
Verhagen teaches further comprising an inverter for powering said sources with direct current of variable intensity ([0057] inverter circuitry 48).
Bonnin, Weber, and Verhagen are considered to be analogous to the claimed invention because they are in the same field of heating devices. It would have been obvious to have modified Bonnin and Weber to incorporate the teachings of Verhagen to have an inverter for powering the sources in order to power source capable of outputting sufficient power the heating assembly (Verhagen [0057]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnin (US7254319) and Weber (US10708980) as applied to claim 16 above, and further in view of Baer (DE 10051169) with citations made to attached machine translations.
Regarding claim 30, Bonnin and Weber teach the heating device according to claim 16, but are silent wherein said shell is provided with a handle for convenient movement by an operator, or with an attachment for stable and removable mechanical coupling to a stand or to an orientable support for static use.
Baer teaches wherein said shell is provided with a handle for convenient movement by an operator, or with an attachment for stable and removable mechanical coupling to a stand or to an orientable support for static use ([0025] On the handle 101 , a housing 107 is fixedly attached).
It would have been obvious to have modified Bonnin and Weber to incorporate the teachings of Baer to have a handle on the shell to help concentrating the radiation on a predetermined irradiation area (Baer [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/					/BRIAN W JENNISON/Examiner, Art Unit 3761         				Primary Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                       9/9/2022